Case 6:20-cv-02100-PGB-DCI Document 9-2 Filed 11/17/20 Page 1 of 6 PageID 52




                                  A-1
Case 6:20-cv-02100-PGB-DCI Document 9-2 Filed 11/17/20 Page 2 of 6 PageID 53
Case 6:20-cv-02100-PGB-DCI Document 9-2 Filed 11/17/20 Page 3 of 6 PageID 54
Case 6:20-cv-02100-PGB-DCI Document 9-2 Filed 11/17/20 Page 4 of 6 PageID 55
Case 6:20-cv-02100-PGB-DCI Document 9-2 Filed 11/17/20 Page 5 of 6 PageID 56
Case 6:20-cv-02100-PGB-DCI Document 9-2 Filed 11/17/20 Page 6 of 6 PageID 57
